91 F.3d 148
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.William Lloyd WHITE, also known as Lloyd Nelson White, Appellant,v.UNITED STATES of America, Appellee.
No. 95-3714EA.
United States Court of Appeals, Eighth Circuit.
Submitted:  June 28, 1996Filed:  July 9, 1996

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
William Lloyd White appeals the district court's denial of his motion for return of property and currency.  See Fed.R.Crim.P. 41(e).  Having carefully reviewed the record and the parties' briefs, we conclude the judgment of the district court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.